878 N.E.2d 202 (2007)
In the Matter of Timothy A. DOYLE, Respondent.
No. 49S00-0703-DI-90.
Supreme Court of Indiana.
December 21, 2007.
ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating *203 agreed facts and proposed discipline as summarized below:
Facts: Count 1. Respondent filed suit on behalf of a client against several defendants. Thereafter, Respondent neglected the case, failed to appear at two hearings, and suffered dismissal of the case for failure to prosecute. Respondent did not inform the client of any of these events. The client hired new counsel, who obtained a judgment of $35,616 for him. That judgment, however, was reduced by $2,605.12 to pay the defendants' attorney fees incurred in connection with the earlier dismissal and failure to appear.
Count 2. A client hired Respondent to represent her in a pending case. Respondent neglected the case for a year and a half, and he obtained a continuance shortly before the trial date without the client's knowledge. After Respondent withdrew his representation of the client, he did not comply with her requests for her file until three days before the reset trial date. As a result of the delay, the client requested and was granted another continuance of her trial.
Other facts. Respondent has no prior disciplinary history, and Respondent paid the first client $2,605.12 to compensate him for the reduction in the judgment he caused.
Violations: The parties agree that Respondent violated these Indiana Professional Conduct Rules prohibiting the following misconduct:
1.3: Failure to act with reasonable diligence and promptness.
1.4(a): Failure to keep a client reasonably informed about the status of a matter and promptly respond to reasonable requests for information.
1.4(b): Failure to explain matter to extent reasonable necessary to permit client to make informed decisions.
1.16(d): Failure promptly to return to a client case file materials to which the client was entitled after termination of representation.
Discipline: The parties agree the appropriate sanction is a public reprimand. The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline.
For Respondent's professional misconduct, the Court imposes a public reprimand. The costs of this proceeding are assessed against Respondent.
With the acceptance of this agreement, the hearing officer appointed in this case is discharged.
The Court directs the Clerk to forward a copy of this Order to the hearing officer, to the parties or their respective attorneys, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d).
All Justices concur.